Title: 117. A Bill for Granting Attachments against the Estates of Debtors Removing Privately or Absconding, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that when any person shall privately remove out of the county he had resided in, or shall abscond so that he cannot be served with process, a Justice of the Peace of the same county, at the request of any to whom he who shall so remove or abscond is indebted, shall and may, by his precept, returnable to his next county court, command the sheriff to attach the goods of the debtor, or so much thereof as shall be sufficient to satisfy the debt demanded and costs, and also to summon any persons, named by the creditor, to appear at the said next court, before the Justices thereof, and render accounts of money, or other things, they owe or have in their hands or power, belonging to the debtor; the said Justice first taking bond of the creditor, with sufficient surety, in a penalty, double the value the debt demanded, payable to the debtor, with condition for the payment of all such costs and damages as shall be awarded to the debtor; which bond shall be at the next court filed with the clerk thereof, to be delivered to the debtor when he shall require it. Goods so attached, shall be replevied, if the debtor, or another for him, shall give bond with sufficient surety, to the sheriff, for appearance of the debtor at the said next court; which bond shall be returned, with the attachment, or, if the debtor shall appear at such next court, and give special bail, the court ruling him so to do. The creditor, at the return of the attachment, shall file his declaration, and thereupon like proceedings shall be in the cause, and, if bond be given for appearance of the defendant, the sheriff or surety shall be subject to like judgment, and be intitled to like relief, as if the defendant had been arrested in an ordinary action. Every garnishee may be compelled to render to the court an account, upon oath, which account shall be entered of record, of all money or goods from him due, or in his hands or power, belonging to the defendant, at the time such garnishee was summoned, and to deliver such goods to the sheriff. If the goods attached be not replevied, and judgment be given for the plaintiff, the said goods, as well as those delivered by the garnishees, shall  be sold by the sheriff, in the same manner as goods taken by virtue of a writ of fieri facias, and the proceeds of the sale shall be applied towards satisfying the judgment; and if they be not sufficient, the court shall order the money or goods due from the garnishees, or so much thereof as shall be sufficient, to be applied to the same purpose, which shall acquit the garnishees against the defendant of what they shall pay, by virtue of such order.
